DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 17 December 2020. 
Claims 1-10, 12-23, 25-26 are presented for examination.
Claims 1, 5, 7, 8, 9, 10, 14, 18, 20, 21, 22, 23 are amended.
Claims 9-10 and 22-23 are allowed in light of applicants’ amendment. 
Claims 11 and 24 are cancelled.

Priority
It is acknowledged that the pending application claims priority to: provisional application 62/242119 filed on 15 October 2015, provisional application 62/245952 filed on 23 October 2015, provisional application 62/245948 filed on 23 October 2015 and provisional application 62/393780 filed on 13 September 2016. Priority date of 15 October 2015 is given.

Response to Argument
Applicant’s arguments filed in the amendment filed on 17 December 2020, have been fully considered but they are not persuasive.	
Applicant argued that “…Claim 1 recites evaluating the expression in the query storing the computed expressions in a "first structure", which is referred to herein as "caching" the expression result. During execution of the received query, instead of evaluating the expression for which results have been cached, the cached results are read from the first structure, which saves computation costs that would be required to evaluate the query for each row involved in the query. Paragraph [0089] of the Specification describes the steps that would be required to evaluate the example query without caching of expression results, and paragraphs [0096]-[0097] describe the (fewer) steps required to evaluate the same example query using cached expression results…” (Emphasis added)
Examiner respectfully disagrees.
Kirk discloses the above argued claim limitations, Kirk discloses caching the expression results, store the cached expression results, and use such results at later time and each rows. Kirk also disclose by doing such way, it will “avoiding repeatedly making this same calculation for every row of the column” which is similar to “saves computation costs that would be required to evaluate the query for each row involved in the query” which is stated by applicant.
Kirk, paragraph [0065], discloses “The present invention provides for an additional look-up table (a predicate expression result look-up table or expression result look-up table) to be created at the time of query execution to indicate for each particular entry (e.g., state name) in the column look-up table the result of evaluation of a particular query expression…” and paragraphs [0093]-[0096], discloses “…approach of creating a look-up table for expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a particular discount. In a simple case, if an 1_discount column raw value is 20% (i.e., representing a 20% discount), the value (1-1_discount) for this value is 0.8 (or 80%). The methodology of the present invention provides for this derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
	From above cited paragraphs, 
 	WHERE the expression in the query is taught by “arithmetic expressions… sum(1_extendedprice*(1-1_discount))”,
WHERE storing the computed expressions in a "first structure", is taught by “calculated once per distinct value and stored in an expression result look-up table,” (e.g. first structure is broadly interpreted as “expression result look-up table”)
WHERE during execution of the received query, instead of evaluating the expression for which results have been cached, the cached results are read from the first structure, which saves computation costs that would be required to evaluate the query for each row involved in the query is taught by “The methodology of the present invention provides for this derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
For the above reasons, Kirk discloses the argued claim limitations.

Applicant argued that “…Furthermore, Claim 1 now recites: "wherein storing the first computed result in the first structure is performed as part of on-the-fly population of the first structure at least partly during execution of the query", which is substantially similar to the features of Claim 11, prior to being cancelled by this amendment. To illustrate, paragraph [0114] of the Specification indicates: "Computation of (1-D) can either be done on-the-fly (i.e. during evaluation of the SUM aggregate), or done prior to performing the aggregation. In either case, the results are computed and stored in a lookup table." Furthermore, as indicated in paragraph [0126] of the Specification, FIG. 8 depicts a flowchart that illustrates "on-the-fly population of an SCRL". (Note that paragraph [0094] states: "Structures used to store the cached results of expressions are 
Examiner respectfully disagrees.
Kirk discloses the argued claim limitation “wherein storing the first computed result in the first structure is performed as part of on-the-fly population of the first structure at least partly during execution of the query” see paragraphs [0081]-[0082], “At step 503, a new predicate expression result look-up table is created…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table…,” paragraph [0085], “At step 507, the incoming found set (i.e., the set of rows responsive to previously evaluated conditions) is projected and the offset values in these rows are used to look-up into the expression result look-up table…”
Additionally, Kirk, paragraph [0065], discloses “The present invention provides for an additional look-up table (a predicate expression result look-up table or expression result look-up table) to be created at the time of query execution to indicate for each particular entry (e.g., state name) in the column look-up table the result of evaluation of a particular query expression…” which also indicates results and structure are created during the execution of the query. 

Applicant argued that “…As amended, Claim 5 recites many features that are substantially similar to features of Claim 1 mentioned above. Furthermore, Claim 5 recites testing the expressions in the query to determine whether the expressions "qualify to be cached-result expressions", where creation of the first structure is performed in response to determining that the first expression qualifies to be a cached-result expression, also recited by Claim 3. Furthermore, as recited by Claim 5, the test for the first expression is based on "whether the first expression is a sub-expression that occurs more than once in the query". For example, paragraph [0116] of the Specification states: 
If a sub-expression is shared across multiple expressions, then the test used by the database server to determine whether the subexpression should be a CRE may modified. For example, the threshold below which the unique input combinations must fall for an expression to qualify as a CRE may be significantly increased. 
Thus, subexpressions that are shared across multiple expressions may still qualify as CREs even when they have a very high number of distinct input combinations, since re-computation of the subexpression in multiple higher-level expressions could be expensive. Such is the case for (A * (1-D)). Although JAI may be significantly large, computing (A * (1-D)) per distinct value of A and caching those results may make sense given that (A * (1-D)) is a common sub-expression between EXP1 and EXP2.”
Examiner respectfully disagrees.
Kirk paragraphs [0093]-[0096], discloses “…approach of creating a arithmetic expressions… 
sum(1_extendedprice*(1-1_discount)) as sum_disc_price…
If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table…The methodology of the present invention provides for this derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…” which discloses expression “sum(1_extendedprice*(1-1_discount))” and sub-expression “(1-1_discount).” However, does not explicitly disclose two “(1-1_discount)” sub-expressions in the query. As arithmetic expressions, sub-expression “(1-1_discount)” can be used twice.
Therefore, with support of Kirk, Sharique discloses wherein, for the first expression, the test is based, at least in part, on whether the first expression is a sub-expression that occurs more than once in the query (Sharique: paragraph [], “1. A method for creating…reusing…index for queries in a database, comprising: determining, by at least one processor, during query optimization that a first database query has a query execution plan comprising a sub-query which executes N times a correlated a cost of creating a…index and probing the…index N times to a cost of fully scanning the base column N times; and determining whether to create on-demand, by the at least one processor, a…index based on the comparing.”).

Applicant argued that “…As amended, Claim 8 recites many features that are substantially similar to features of Claims 1 and 5 mentioned above. Furthermore, Claim 8 recites that the query has a WHERE condition, and "the test is based, at least in part, on a number of distinct input combinations, of the plurality of columns referenced in the first expression, present in a set of rows, within the range of rows, that satisfy the WHERE condition". For example, paragraph [0143] of the Specification states: 
It should be noted that the actual sequence used in the row-by-row evaluation may vary from query to query. For example, for queries with WHERE conditions, the WHERE conditions may be evaluated for a row before all other expressions are evaluated for the row. By evaluating the WHERE condition against a row first, the database server need not evaluate the other expressions for the row at all if the row does not satisfy the WHERE conditions. Thus, in the present example, the need to evaluate sum(A * (1-D)), sum(A * (1-D) * (1+B)) for rows R2 and R3 of table T would be avoided because rows R2 and R3 do not satisfy the WHERE condition "where C=10"..”
Examiner respectfully disagrees.
Kirk discloses the argued claim limitations.
Kirk discloses using WHERE condition in query (see Kirk: paragraphs [0113]-SELECT T.CUSTOMER FROM T WHERE (SUBSTRING(T.STATE_NAME, 1, 1)=SUBSTRING(T.GENDER, 1, 1) OR SUBSTRING(T.STATE_NAME, 2, 1)=SUBSTRING(T.GENDER, 2, 1)”).
Kirk, paragraphs [0093]-[0096], discloses “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… 
sum(1_extendedprice*(1-1_discount)) as sum_disc_price…”  which is similar to “sum(A * (1-D)), sum(A * (1-D) * (1+B)) for rows R2 and R3 of table” which are provided by applicant.
Kirk discloses cost is estimated by using the “output found set (i.e., the set of rows satisfying the predicate containing this expression as well as to previously evaluated predicates).” (see Kirk, paragraph [0084], “If an index, such as a B-Tree index, is available on the column having enumerated storage, at step 506 the optimizer determines whether to use the index for determining the output found set (i.e., the set of rows satisfying the predicate containing this expression as well as to previously evaluated predicates)…This costing decision will typically involve consideration of the number of rows in the found set prior to evaluation of the particular predicate containing this functional expression and the number of rows in the current column that satisfy this particular predicate. If found set contains a small number of rows, then the optimizer will typically choose to take advantage of this limited set and project a relatively small number of rows from the column. On the other hand, if the incoming found set is large and the number of rows of the column satisfying the predicate is small, use of the index may be more efficient…” which indicates it does consider WHERE clause (or other filter criteria) which filters number of rows that “satisfying the predicate.”)
Additional supports are recited in Kirk, paragraphs [0012]-[0014], “then formulating an answer to the predicate involves the expensive (in terms of system performance) task of scanning all of the raw data values of the column, row by row, in order to respond to the query. For instance, a column may contain state names. A user could use an expression such as the following to obtain all state names beginning with the letter "S": 
[0013] SELECT T.CUSTOMER FROM T 
[0014] WHERE T.STATE_NAME LIKE `S%`…,”
paragraph [0118], “In the case of a predicate referencing two or more columns, the optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient than projecting and evaluating values in rows of these columns. The costing decision may, for example, involve determining whether it is efficient to create and fill-in the two-dimensional array containing 100 if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the present invention may considerably accelerate query execution. With respect to the present example, creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems.” And Paragraph [0120], “Whether a particular expression references one column or multiple columns, another advantage of the methodology of the present invention is that it enables one to know how many rows of a column (or columns) will satisfy a particular predicate before the result is formed…This comparison may enable the optimizer to find predicates that are more selective (e.g., return fewer rows) and evaluate those more selective predicates first, thereby reducing the execution cost of reading all 300 million rows of this column into the cache. This look-up optimization for enumerated storage can significantly improve processing of a query by evaluating more selective conditions before broader conditions.” Where “incoming found set,” “enables one to know how many rows of a satisfy a particular predicate” and “find predicates that are more selective (e.g., return fewer rows” can be broadly interpreted as “WHERE” discloses in Kirk paragraph [0011]-[0013]). 
The replies to the above argument are applied equally to claims 14, 18, and dependent claims.
	For the above reasons, the combination of the references at least disclose the argued claim limitations.
Allowable Subject Matter
Independent Claim 9 and 22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior arts made of record do not teach the combination of elements, as recited in Claim 9. 
More specifically, the prior arts of records do not specifically suggest the combination of:
“…creating in volatile memory, for the second expression, a second structure;
evaluating the second expression for the first code and one or more other input values by: using the first code to look up the first index entry in the first structure; and
reading the first result from the first index entry in the first structure; and 
computing a second result for the second expression by evaluating the second expression based, at least in part, on the first result and the one or more other input values…
storing the second result for the second expression in a second-structure entry, in the second structure, that is associated with the first code…”
For independent claim 22, it is a system claim having similar limitations as cited in claim 9. Thus, claim 22 is also objected under the same rationale as cited in the object of objected claim 9.
For dependent claims 10 and 23, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12-17, 19-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (U.S. Pub. No.: 20030187858, hereinafter Kirk), in view of Mueller et al. (U.S. Pub. No.:  US 20150178305, hereinafter Mueller).
For claim 1, Kirk discloses a method comprising: 
maintaining a table on persistent storage (Kirk: paragraph [0040], “Mass storage devices 115, 116 provide persistent storage on fixed and ”, paragraph [0053], “…the client(s) 310 store data in…one or more database tables 350, as shown at FIG. 3. Typically resident on the server 330…”); 
wherein the table includes a first column (Kirk: paragraph [0053], “…the client(s) 310 store data in…one or more database tables 350, as shown at FIG…each storing information arranged by columns or "fields."”); 
wherein the table comprises a particular row that includes a first value for the first column (Kirk: paragraph [0053], “…each table itself comprises one or more rows or "records" (tuples) (e.g., row 355), each storing information arranged by columns or "fields."…A record for an employee, for example, may include information about the employee's ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary…”, 
WHERE “a first value for the first column” is broadly interpreted as “employee's ID Number” or a value of any information in any of the field (e.g. “ID Number, Last Name and First Initial, Position, Date Hired, Social Security Number, and Salary”)); 
based on a first dictionary, creating, a dictionary-encoded column that contains codes that correspond to values from a range of rows of the first column (Kirk: paragraph [0010], “…Enumerated storage utilizes a dictionary look-up dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value. Instead of redundantly storing the same information, such as the name of a particular state (e.g., New York) multiple times in a column of the database table, the look-up table contains values that will be used as the contents of the column. The column in the main database table may then store only the offset…” paragraph [0074], “Database server system 400…columns having enumerated storage as described in more detail below.”
WHERE “a first dictionary” is broadly interpreted as “dictionary (or look-up table)”,
WHERE “codes that correspond to values from a range of rows of the first column” is broadly interpreted as “contains a list of distinct values, with each distinct value associated with a particular offset”,
WHERE “a dictionary-encoded column” is broadly interpreted as “main database table may then store only the offset” or “columns having enumerated storage” (e.g. table stores dictionary-encoded columns)); 
wherein the dictionary-encoded column stores a first code in a particular entry that corresponds to the particular row (Kirk: paragraph [0010], “…Enumerated storage utilizes a dictionary look-up style scheme in which the dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value. Instead of redundantly storing the same information, such as the name of a particular state (e.g., New York) multiple times in a column of the database table, the look-up table contains values that will be used as the contents of the column. The column in the main database table may then store only the offset…”,
WHERE “the dictionary-encoded column stores a first code in a particular entry” is broadly interpreted as one of “each distinct value associated with a particular offset” in “the dictionary (or look-up table)”); 
receiving a query that includes a first expression that references the first column (Kirk: paragraph [0027], “…for accelerating execution of database queries including a predicate containing functional expressions against columns having enumerated storage. The method commences with the receipt of a query including a predicate having at least one functional expression referencing at least one database column containing offsets to values in enumerated storage. Upon receipt of a query including this type of predicate…Each functional expression of the predicate is evaluated against the values in enumerated storage…,”
WHERE “a first expression that references the first column” is broadly interpreted as “a predicate containing functional expressions against columns”); 
creating, for the first expression, a first structure (Kirk: paragraph [0027], “…The receipt of a query including a predicate having at least one functional expression referencing at least one database column containing offsets to values in enumerated storage. Upon receipt of a query including this type of predicate, a look-up table is created for storing results of evaluation of the predicate against the values in enumerated storage. Each functional expression of the predicate is evaluated against the values in enumerated storage and the results of evaluation are stored in the look-up table…,” paragraph [0097], “An expression result look-up table may be a simple array if the functional expression includes only one enumerated storage column or an N-dimensional array in the event that the predicate is over more than one column…,”
WHERE “creating, for the first expression, a first structure” is broadly interpreted as “a look-up table is created for storing results of evaluation of the predicate against the values in enumerated storage”); 
evaluating the first expression for the first code by (Kirk: paragraph [0027], “…The method commences with the receipt of a query including a predicate having at least one functional expression referencing at least one database column containing offsets to values in enumerated storage. Upon receipt of a query including this type of predicate, a look-up table is created for storing results of evaluation of the predicate against the values in enumerated storage. Each functional expression of the predicate is evaluated against the values in enumerated storage and the results of evaluation are stored in the look-up table…” and paragraph [0081], “…At step 503, a new predicate expression result look-up table is created. The purpose of the predicate expression result look-up table is to store the results of evaluation of the expression against each of the values included in the column look-up tables.”): 
using the first dictionary to determine that the first code corresponds to the first value (Kirk: paragraph [0010], “….Enumerated storage utilizes a dictionary look-up style scheme in which the dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value…the look-up table contains values that will be used as the contents of the column. The column in the main database table may then store only the offset…,” paragraph [0027], “…The method commences with the receipt of a query including a predicate having at least one functional expression referencing at least one database column containing offsets to values in enumerated storage. Upon receipt of a query including this type of predicate, a look-up table is created for storing results of evaluation of the predicate against the values in enumerated storage. Each functional expression of the predicate is evaluated against the values in enumerated storage and the results of evaluation are stored in the look-up table…” paragraph [0081], “…At step 503, a new predicate expression result look-up table is created. The purpose of the predicate expression result look-up table is to store the results of evaluation of the expression against each of the values included in the column look-up tables…” paragraph [0082], “Next, at step 504, each functional expression in the predicate is evaluated against each distinct value in the column look-up table…,”
WHERE “the first dictionary” is broadly interpreted as “the column look-up tables”,
WHERE “the first code” is broadly interpreted as “offset”,
WHERE “the first value” is broadly interpreted as “offsets to values”); and 
computing a first computed result of the first expression by evaluating the first expression based, at least in part, on the first value (Kirk: paragraph [0081], “…At step 503, a new predicate expression result look-up table is created. The purpose of the predicate expression result look-up table is to store the results of evaluation of the expression against each of the values included in the column look-up tables…” paragraph [0082], “Next, at step 504, each functional expression in the predicate is evaluated against each distinct value in the column look-up table…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table. For example, if the result of evaluation of a predicate containing functional expressions is true, the Boolean value TRUE will be stored in the result look-up table. In the currently preferred embodiment, this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table. At the end of this step 504, values have been inserted into every row of the derived result look-up table.” paragraphs [0093]-[0096], “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a particular discount. to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
WHERE “a first computed result of the first expression” is broadly interpreted as “the result of evaluation of a predicate containing functional expressions” or “calculated once per distinct value and stored in an expression result look-up table”); 
using the first code to index into the first structure to locate a first index entry, in the first structure, that is associated with the first code (Kirk: paragraph [0010], “….Enumerated storage utilizes a dictionary look-up style scheme in which the dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value…the look-up table contains values that will be used as the contents of the column. The column in the main database table may then store only the offset…,” paragraph [0082], “Next, at step each functional expression in the predicate is evaluated against each distinct value in the column look-up table…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table. For example, if the result of evaluation of a predicate containing functional expressions is true, the Boolean value TRUE will be stored in the result look-up table. In the currently preferred embodiment, this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table. At the end of this step 504, values have been inserted into every row of the derived result look-up table…,”  paragraphs [0093]-[0096], “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…
If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a particular discount. In a simple case, if an 1_discount column raw value is 20% (i.e., representing a 20% discount), the value (1-to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
WHERE “using the first code to index into the first structure to locate a first entry” is broadly interpreted as “each distinct value associated with a particular offset which serves as an address for locating that value” and “this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table” (e.g. “index” is broadly interpreted as “offset” which “serves as an address for locating that value”) or “…calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself” (e.g. calculated value of the expression results is indexed by the same offset in expression result look-up table)); 
storing the first computed result of the first expression in the first index entry (Kirk: paragraph [0010], “….Enumerated storage utilizes a dictionary look-up style scheme in which the dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value…the look-up table contains values that will be used as the contents of the column. The column in the main database table may then store only the offset…,” paragraph [0065], “The present invention provides for an additional look-up table (a predicate expression result look-up table or expression result look-up table) to be created at the time of query execution to indicate for each particular entry (e.g., state name) in the column look-up table the result of evaluation of a particular query expression such as AND SUBSTRING (T. STATE_NAME, 2, 1)=`e`…offset 1…TRUE…2…TRUE…3…FALSE…” paragraph [0082], “Next, at step 504, each functional expression in the predicate is evaluated against each distinct value in the column look-up table…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table…this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table…,” paragraphs [0093]-[0096], “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a particular discount. In a simple case, if an 1_discount column raw value is 20% (i.e., representing a 20% discount), the value (1-1_discount) for this value is 0.8 (or 80%). The methodology of the present invention provides for this derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…” 
WHERE “storing the first computed result” is broadly interpreted as “The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table”); 
during execution of the query, evaluating the first expression for a second row that is associated with a second entry, in the dictionary-encoded column, that stores the first code by performing the steps of: reading the first code from the second entry, of the dictionary-encoded column, that corresponds to the second row (Kirk: paragraph [0010], “…a database column T.STATE_NAME with enumerated storage may have a look-up table such as the following: 
1 offset 1…Texas…2…vertline…Georgia…3…Massachusetts .vertline. 4 .vertline. New York .vertline. 5 .vertline. Maine ” paragraph [0074], “Database server system 400 includes…access methods 470 includes a search enumeration module 475 which accelerates execution of functional expressions against columns having enumerated storage as described in more detail below.” paragraph [0085], “At step 507, the incoming found set (i.e., the set of rows responsive to previously evaluated conditions) is projected and the offset values in these rows are used to look-up into the expression result look-up table. Each row in the incoming found set is then evaluated to determine whether or not it satisfies this additional condition (i.e., the condition evaluated in this expression result look-up table). The expression result look-up table is consulted to determine whether each row in the found set satisfies this condition and an output found set is formed as a result…,” paragraphs [0093]-[0096], “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
WHERE “a second row” is broadly interpreted as next row of “set of rows” in the “database column T.STATE_NAME with enumerated storage”
WHERE “reading the first code from the second entry” is broadly interpreted as reading the value of second row in “database column T.STATE_NAME with enumerated storage”); 
using the first code obtained from the second entry of the dictionary-encoded column to index into the first structure to locate the first index entry, that stores the first computed result; reading the first computed result from the first index entry (Kirk: paragraph [0082], “Next, at step 504, each functional expression in the predicate is evaluated against each distinct value in the column look-up table…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result if the result of evaluation of a predicate containing functional expressions is true, the Boolean value TRUE will be stored in the result look-up table. In the currently preferred embodiment, this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table. At the end of this step 504, values have been inserted into every row of the derived result look-up table…,” paragraph [0085], “At step 507, the incoming found set (i.e., the set of rows responsive to previously evaluated conditions) is projected and the offset values in these rows are used to look-up into the expression result look-up table…,” paragraphs [0093]-[0096], “…approach of creating a look-up table for accelerating execution of a query may also be used for projecting expressions on columns having enumerated storage…such as arithmetic expressions… sum(1_extendedprice*(1-1_discount)) as sum_disc_price…If each of the columns 1_discount and 1_tax have enumerated storage, then both the (1-1_discount) and the (1+1_tax) values can be calculated once per distinct value and stored in an expression result look-up table. This expression result look-up table is indexed by the same offset that the column itself (e.g., the 1_discount column) uses to reference a particular discount. In a simple case, if an derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column…”
WHERE “using the first code obtained from the second entry of the dictionary-encoded column to index into the first structure to locate the first index entry, that stores the first computed result” is broadly interpreted as “this value in the result look-up table is identified by the same offset as the offset to the evaluated value in the column look-up table”
WHERE “reading the first computed result from the first index entry” is broadly interpreted as “the offset values in these rows are used to look-up into the expression result look-up table…to determine whether each row in the found set satisfies this…” and “derived value to be stored in the expression result look-up table. This enables this derived value to be looked up from this table when required in conjunction with execution of a particular query, thereby avoiding repeatedly making this same calculation for every row of the column”); and 
wherein storing the first computed result in the first structure is performed as part of on-the-fly population of the first structure at least partly during execution of the query (Kirk: paragraph [0065], “The present invention provides for an additional look-up table (a predicate expression result look-up table or expression result look-up table) to be created at the time of query execution to indicate for each particular entry (e.g., state name) in the column look-up table the result of evaluation of a particular query expression…” paragraphs [0081]-[0082], “At step 503, a new predicate expression result look-up table is created…The result of the evaluation of the predicate expression against each value in the column look-up table is stored in the result look-up table…,” paragraph [0085], “At step 507, the incoming found set (i.e., the set of rows responsive to previously evaluated conditions) is projected and the offset values in these rows are used to look-up into the expression result look-up table…”
WHERE “on-the-fly population fo the first structure at least partly during execution of the query” is broadly interpreted as “…expression result look-up table or expression result look-up table) to be created at the time of query execution…”);

paragraph [0059], “…exists a "server" (e.g., database server) that communicates with one or more "clients" (e.g., personal computers…,” paragraph [0074], “Database server system 400 includes…access methods 470 includes a search enumeration module 475 which accelerates execution of functional expressions against columns having enumerated storage as described in more detail below.”).
However, Kirk does not explicitly disclose creating, in volatile memory, a dictionary-encoded column vector.
Mueller discloses creating, in volatile memory, a dictionary-encoded column vector (Mueller: paragraph [0008], “To speed up operations that read data from a column-store database, a database management system can keep column data in main memory. An in-memory database keeps data in main memory, with backups of the data stored in storage (e.g., disk storage). For example, an in-memory column-store database keeps column data in memory. In contrast, a disk-resident database keeps data in storage, and parts of the data are cached in main memory.” paragraph [0215], “…A dictionary maps distinct values among values of a column to value IDs. For domain encoding that uses the dictionary, the values of the column are replaced with corresponding value IDs, which are oriented as a column vector in the column-store database table. The column-store database can be an in-memory column-store database or other column-store database.” 
WHERE “a dictionary-encoded column vector” is broadly interpreted as “values of the column are replaced with corresponding value IDs, which are oriented as a column vector in the column-store database table”,
WHERE “in volatile memory” is broadly interpreted as “main memory” and “in-memory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Database system providing methodology for acceleration of queries involving functional expressions against columns having enumerated storage” as taught by Kirk by implementing “ADAPTIVE DICTIONARY COMPRESSION/DECOMPRESSION FOR COLUMN-STORE DATABASES” as taught by Mueller, because it would provide Mueller’s modified method with the enhanced capability of “…a database management system can keep column data in main memory…” (Mueller: paragraph [0008]) in order to “…speed up operations that read data from a column-store database…” (Mueller: paragraph [0008]).
For claim 2, Kirk and Mueller disclose the method of Claim 1 wherein: the first expression references N columns; and the first structure is an N-dimensional array (Kirk: Paragraph [0097], “…In connection with the evaluation of this query, at step 603, one or more expression result look-up table(s) are created to contain the results of calculation or evaluation of a particular predicate of the query. An expression result look-up table may be a simple array if the functional expression includes only one enumerated storage column or an N-dimensional array in the event that the predicate is over more than one column…” Paragraph [0101], “…such as a SQL SELECT statement, refers to two columns and that both columns have enumerated storage. In this situation, the methodology of the present invention may be used to create and use a special type of expression result look-up table for evaluation of this predicate. This new type of expression result look-up table…is N-dimensional, with each dimension corresponding to one of the columns having enumerated storage.” WHERE “the first expression references N columns” is broadly interpreted as “refers to two columns” (e.g. where N=2), WHERE “N-dimensional array” is broadly interpreted as “N-dimensional, with each dimension corresponding to one of the columns having enumerated storage,” (e.g. “each dimension corresponding to one of the columns having enumerated storage” indicstes one dimension for one column, then 2 dimension corresponding to 2 column, therefore, 2 column is 2-dimensional array, where N=2)).
For claim 3, Kirk and Mueller disclose the method of Claim 1 further comprising: 
performing a test on each of a plurality of expressions contained in the query to determine which expressions of the plurality of expressions qualify to be cached- result expressions; and 
 Based on the specification of the instant application, paragraph [0161], “…the results are computed and stored in a lookup table…,” Kirk: paragraph [0071], “The methodology of the present invention allows particular expressions to be pre-computed and stored in an expression result look-up table…” where “Cached result” is broadly interpreted as “look-up table…” 
Further, based on the specification of the instant application, Abstract, “the database server performs a cost-based analysis to determine which expressions (or sub-expressions) would benefit from caching the expression's evaluation result…” and Specification of the application, paragraph [0105], “…database server performs a cost-based analysis to determine which expressions (or sub-expressions) would benefit from caching the expression's evaluation result…,” Kirk: paragraph [0118], “In the case of a predicate referencing two or more columns, the optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient than projecting and evaluating values in rows of these columns.” Under the broadest reasonable interpretation, “performing a test” is broadly interpreted as “make a costing decision…use of a two-dimensional look-up table is likely to be more efficient…,” where “performing a test on each of a plurality of expressions contained in the query to determine which expressions of the qualify to be cached- result expressions” is broadly interpreted as “optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient” in other words, if creating “look-up table” is created on when it is determined to be efficient in term of cost.).
For claim 4, Kirk and Mueller disclose the method of Claim 3 wherein, for the first expression, the test is based, at least in part, on cardinality of the first column for the range of rows (Kirk: paragraph [0089], “…if the optimizer determines the cost of using an available index is low given the number of distinct values satisfying the predicate…” paragraph [0118], “In the case of a predicate referencing two or more columns, the optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient than projecting and evaluating values in rows of these columns. The costing decision may, for example, involve determining whether it is efficient to create and fill-in the two-dimensional array containing 100 values (50 states multiplied by 2 genders)…Accordingly, the optimizer may elect not to create an array in a sub-optimal situation involving, for example, an expression referencing five column look-up tables with each table having 50 (or more) distinct values. However, as previously described, if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems…” Where “cardinality of the first column for the range of rows” is broadly interpreted as “(50 states,” “2 genders” or “each table having 50 (or more) distinct values,” and “creation and use of a two-dimensional look-up table having only 10 distinct values” where “test” is broadly interpreted as “a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage” paragraph [0112], “…if there is low cardinality data, a hash table may be created on the fly to serve a role similar to that of the look-up table described above…,” Claim 34).
For claim 6, Kirk and Mueller disclose the method of Claim 3 wherein: 
the first column is one of a plurality of columns referenced in the first expression (Kirk: Paragraph [0101], “…such as a SQL SELECT statement, refers to two columns and that both columns have enumerated storage. In this situation, the methodology of the present invention may be used to create and use a special type of expression result look-up table for evaluation of this predicate. This new type of expression result look-up table…is N-dimensional, with each dimension corresponding to one of the columns having enumerated storage.”); and 
Enumerated storage utilizes a dictionary look-up style scheme in which the dictionary (or look-up table) contains a list of distinct values, with each distinct value associated with a particular offset which serves as an address for locating that value. Instead of redundantly storing the same information, such as the name of a particular state (e.g., New York) multiple times in a column of the database table, the look-up table contains values that will be used as the contents of the column…”, paragraph [0118], “…an expression referencing five column look-up tables with each table having 50 (or more) distinct values. However, as previously described, if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the present invention may considerably accelerate query execution. With respect to the present example, creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems.”).
for the first expression, the test is based, at least in part, on a number of all possible combinations of codes from the dictionaries that correspond to the plurality of columns (Kirk: paragraph [0118], “In the case of a predicate referencing two or more columns, the optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient than projecting and evaluating values in rows of these columns. The costing decision may, for example, involve determining whether it is efficient to create and fill-in the two-dimensional array containing 100 values (50 states multiplied by 2 genders)…Accordingly, the optimizer may elect not to create an array in a sub-optimal situation involving…if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the present invention may considerably accelerate query execution. creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems…” where “a number of all possible combinations of codes from the dictionaries” is broadly interpreted as (containing 100 values (50 states multiplied by 2 genders), and “if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set”).
Additionally, Mueller also discloses each column of the plurality of columns has a corresponding dictionary with which values of said each column have been encoded (Mueller: paragraph [0010], “FIG. 2 shows example dictionaries (200, 202, 204) for the database of FIG. 1. The dictionary (200) for the department column maps value IDs to corresponding dictionary (202) for the office column maps value IDs to distinct values within the office column, and the dictionary (204) for the citizenship column maps value IDS to distinct values within the citizenship column. The values in the employee number column can also be represented in a dictionary (not shown). Typically, the distinct values in a dictionary are sorted in ascending order.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Database system providing methodology for acceleration of queries involving functional expressions against columns having enumerated storage” as taught by Kirk by implementing “ADAPTIVE DICTIONARY COMPRESSION/DECOMPRESSION FOR COLUMN-STORE DATABASES” as taught by Mueller, because it would provide Mueller’s modified method with the enhanced capability of “…a database management system can keep column data in main memory…” (Mueller: paragraph [0008]) in order to “…speed up operations that read data from a column-store database…” (Mueller: paragraph [0008]).
For claim 7, Kirk and Mueller disclose the method of Claim 3 wherein:
the first column is one of a plurality of columns referenced in the first expression (Kirk: Paragraph [0101], “…such as a SQL SELECT statement, refers to two columns and that both columns have enumerated storage. In this situation, the methodology of the present invention may be used to create and use a special type of expression result look-up table for evaluation of this predicate. This new type of expression result look-up table…is N-dimensional, with each dimension corresponding to one of the columns having enumerated storage.”); and 
for the first expression, the test is based, at least in part, on a number of distinct input combinations, of the plurality of columns referenced in the first expression, actually present in the table for the range of rows (Kirk: paragraph [0099], “…Thus, millions of mathematical operations may be replaced by calculating and storing 99 distinct values in a two-dimensional expression result look-up table. Offsets retrieved from these two columns (e.g., 1_discount and 1_tax) may be used together to retrieve the appropriate result from this two-dimensional expression result look-up table. In the case of this TPC-H Query 1 for a 100-gigabyte (or scale 100) database, this approach of creating a table and looking up 99 distinct values replaces approximately 1.8 billion arithmetic operations. This provides a significant performance improvement in the processing of a query of this nature. The process for creating and use of a multi-dimensional expression result look-up table will now be explained…” paragraph [0118], “Accordingly, the optimizer may elect not to create an array in a sub-optimal situation involving, for example, an expression referencing five column look-up tables with each table having 50 (or more) distinct values. However, as previously described, if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the present invention may considerably accelerate query execution. With respect to the present example, creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems.”). 
For claim 8, it is a method claim having similar limitations as cited in Claim 1. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Kirk discloses the first column is one of a plurality of columns referenced in the first expression (Kirk: Paragraph [0101], “…such as a SQL SELECT statement, refers to two columns and that both columns have enumerated storage. In this situation, the methodology of the present invention may be used to create and use a special type of expression result look-up table for evaluation of this predicate. This new type of expression result look-up table…is N-dimensional, with each dimension corresponding to one of the columns having enumerated storage.”); 
the query has a WHERE condition (Kirk: paragraphs [0113]-[0115], “SELECT T.CUSTOMER FROM T WHERE (SUBSTRING(T.STATE_NAME, 1, 1)=SUBSTRING(T.GENDER, 1, 1) OR SUBSTRING(T.STATE_NAME, 2, 1)=SUBSTRING(T.GENDER, 2, 1)”); and 
If an index, such as a B-Tree index, is available on the column having enumerated storage, at step 506 the optimizer determines whether to use the index for determining the output found set (i.e., the set of rows satisfying the predicate containing this expression as well as to previously evaluated predicates)…This costing decision will typically involve consideration of the number of rows in the found set prior to evaluation of the particular predicate containing this functional expression and the number of rows in the current column that satisfy this particular predicate. If the incoming found set contains a small number of rows, then the optimizer will typically choose to take advantage of this limited set and project a relatively small number of rows from the column. On the other hand, if the incoming found set is large and the number of rows of the column satisfying the predicate is small, use of the index may be more efficient…” which indicates it does consider WHERE clause (or other filter criteria) which filters number of rows that “satisfying the predicate.” paragraphs [0118]-[0120], “In the case of a predicate referencing two or more columns, the optimizer needs to make a costing decision as to whether or not creation and use of a two-dimensional look-up table is likely to be more efficient than projecting and evaluating values in rows of these columns. The costing decision may, for example, involve determining whether it is efficient to create and fill-in the two-dimensional array containing 100 values (50 states multiplied by 2 genders…Accordingly, the optimizer may elect not to create an array in a sub-optimal situation involving, for example, an expression referencing five column look-up tables with each table having 50 (or more) distinct values. However, as previously described, if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set, the methodology of the present invention may considerably accelerate query execution. With respect to the present example, creation and use of a two-dimensional look-up table having only 10 distinct values may provide a significant processing advantage compared to prior art systems.” Where “actually present in the table for the range of rows” is broadly interpreted as “if the number of distinct values in the array (i.e., the expression result look-up table) is small compared to the incoming found set”).
For claim 12, Kirk and Mueller disclose the method of Claim 1 wherein the first expression references a second column of the table that has a corresponding column vector that is not dictionary encoded (Kirk: Paragraph [0101], “…such as a SQL SELECT statement, refers to two columns…” paragraph [0122], “…may use a hash table to store results in the event a column does not have enumerated storage (i.e., look-up table is not available on a column)…”).
However, Kirk does not explicitly disclose column vector.
Mueller disclose column vector (Mueller: paragraph [0011], “A column vector is a sequence of value IDs for a column.” paragraph [0215], “…A dictionary maps distinct values among values of a column to value IDs. For domain encoding that uses the dictionary, the values of the column are replaced with corresponding value IDs, which are oriented as a column vector in the column-store database table. The column-store database can be an in-memory column-store database or other column-store database.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Database system providing methodology for acceleration of queries involving functional expressions against columns having enumerated storage” as taught by Kirk by implementing “ADAPTIVE DICTIONARY COMPRESSION/DECOMPRESSION FOR COLUMN-STORE DATABASES” as taught by Mueller, because it would provide Mueller’s modified method with the enhanced capability of “…a database management system can keep column data in main memory…” (Mueller: paragraph [0008]) in order to “…speed up operations that read data from a column-store database…” (Mueller: paragraph [0008]).
For claim 13, Kirk and Mueller disclose the method of Claim 1 wherein the first expression references a second column of the table that is not mirrored in volatile memory (Mueller: paragraph [0015], “If a query attempts to access a value in an unloaded column, the data for the column is reloaded from disk storage.” Where “not mirrored in volatile memory” is broadly interpreted as “an unloaded column”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Database system providing methodology for acceleration of queries involving functional expressions against columns having enumerated storage” as taught by Kirk by implementing “ADAPTIVE DICTIONARY COMPRESSION/DECOMPRESSION FOR COLUMN-STORE DATABASES” as taught by Mueller, because it would provide Mueller’s modified method with the enhanced capability of “…a database management system can keep column data in main memory…” (Mueller: paragraph [0008]) in order to “…speed up operations that read data from a column-store database…” (Mueller: paragraph [0008]).
For claim 14, it is a system claim having similar limitations as cited in claim 1. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 15, it is a system claim having similar limitations as cited in claim 2. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 16, it is a system claim having similar limitations as cited in claim 3. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 17, it is a system claim having similar limitations as cited in claim 4. 
For claim 19, it is a system claim having similar limitations as cited in claim 6. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 7. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 21, it is a system claim having similar limitations as cited in claim 8. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 25, it is a system claim having similar limitations as cited in claim 12. Thus, claim 25 is also rejected under the same rationale as cited in the rejection of rejected claim 12.
For claim 26, it is a system claim having similar limitations as cited in claim 13. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of rejected claim 13.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1, 13, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (U.S. Pub. No.: 20030187858, hereinafter Kirk), in view of Mueller et al. (U.S. Pub. No.:  US 20150178305, hereinafter Mueller), and further in view of Sharique et al. (U.S. Pub. No.: 20150052150, hereinafter Sharique).
For claim 5, it is a method claim having similar limitations as cited in claims 1 and 3. Thus, claim 5 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 3.
However, Kirk and Mueller do not explicitly disclose wherein, for the first expression, the test is based, at least in part, on whether the first expression is a sub-expression that occurs more than once in the query.
Sharique discloses wherein, for the first expression, the test is based, at least in part, on whether the first expression is a sub-expression that occurs more than once in the query (Sharique: paragraph [], “1. A method for creating a …index on-demand and reusing the…index for queries in a database, comprising: determining, by at least one processor, during query optimization that a first database query has a query execution plan comprising a sub-query which executes N times a correlated predicate having an operator being one of equal and not equal to a base column; comparing, by the at least one processor, based on the correlated predicate, a cost of creating a…index and probing the…index N times to a cost of fully scanning the base column N times; and determining whether to create on-demand, by the at least one processor, a hash index based on the comparing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Database system providing methodology for acceleration of queries involving functional ” as taught by Kirk by implementing “On-Demand Hash Index” as taught by Sharique, because it would provide Kirk’s modified method with the enhanced capability of “…is used in order to determine whether the creation of the index may be beneficial…” (Sharique: paragraph [0026]).
For claim 18, it is a system claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169